Citation Nr: 1717839	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to June 1979 and from May 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at an April 2013 Board videoconference hearing before a Veterans Law Judge, who is no longer employed by the Board.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge, who conducts a hearing on an appeal, must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As such, a January 2017 letter was sent to the Veteran, explaining that the Veterans Law Judge who presided over his hearing is no longer available to participate in his appeal and that he should respond within 30 days if he wished to appear at another Board hearing.  The Veteran declined the opportunity to appear at another hearing.  The appeal was reassigned to the undersigned Veterans Law Judge for adjudication.  38 U.S.C.A. § 19.3(b).

The Veteran's service connection claim for depression was initially denied in an unappealed final July 2007 rating decision.  New and relevant service treatment records, which were available at the time of the prior decision and could have been obtained but were not, were received in September 2011.  Upon receipt of these records, the Board reconsidered the Veteran's depression claim in July 2014.  38 C.F.R. § 3.156(c).  In its July 2014 decision, the Board expanded the Veteran's depression claim to include other acquired psychiatric disorders (see Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009)) and then remanded the claim for further development.  The case now returns for appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
REMAND

Inadequate VA Medical Opinion

To properly adjudicate the Veteran's psychiatric disability claim, VA requested a medical opinion, which was accomplished in September 2014.  Based on its review of this medical opinion, the Board finds the September 2014 VA medical opinion inadequate because it does not appear that the examiner had access to the Veteran's complete medical history.  The opinion is also in need of further clarification.  38 C.F.R. § 4.2.

First, a VA medical opinion is adequate if it is thorough and contemporaneous, considers the veteran's prior medical examinations and treatment, and describes the disability in sufficient detail so that the Board's evaluation is fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes a medical examination that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, the September 2014 VA medical opinion is not based on a complete record.  As noted in the opinion itself, the September 2014 examiner did not review the Veteran's mental health service treatment records before she rendered opinions on the Veteran's psychiatric disability claim: "No mental health records were found in Veteran's STRs."  

The mental health service treatment records that were unaccounted for are highly relevant, such as 1986 Tripler Army Medical Center records, which include documentation of the Veteran's three-day, in-service, involuntary hospitalization for depressed mood and suicide ideation, and the Veteran's account of his mental health symptoms during his military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[L]ay evidence is one type of evidence that must be considered, if submitted, when a Veteran's claim seeks disability benefits.").  

Additionally, the September 2014 medical opinion is in need of clarification.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) ("When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained.").  In the direct service connection section of the Disability Benefits Questionnaire, the examiner was asked to opine on the etiology of the Veteran's current psychiatric disabilities.  However, it appears that instead, the examiner opined on the etiology of the Veteran's in-service event: "Therefore, Veteran's mental health treatment during military service appears to have been related to his marital discord, rather than his MI."  The issue here is temporal, not whether his psychiatric disability was caused by marital discord.  Essentially, the examiner failed to answer whether the Veteran's psychiatric disability was less likely than not "incurred in" service.  

Given that the examiner's opinions are based on an incomplete record, and consequently, a factually incorrect premise -there is "no evidence of persistent mental health symptoms during [the Veteran's] military service," as well as requires clarification - the Board finds that remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination with an appropriate examiner to ascertain the nature and etiology of his claimed acquired psychiatric disabilities diagnosed at any time pertinent to the appeal period (i.e., 2010 to the present), even if such has resolved.  The examiner should be provided access to the Veteran's file, to include Virtual VA and VBMS records and should indicate review of such records in his or her report.  The examiner is specifically instructed to provide the following information:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's psychiatric disorder(s) BEGAN IN or is related to his time in the service, yes or no?  

In providing a response to subsection (a), the examiner is specifically instructed to review the Veteran's March 1986 mental health service treatment records from Tripler Army Medical Center and the Veteran's military service records for the dates of the Veteran's active duty service, which includes the period from May 1980 to June 1986.  

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's psychiatric disorder(s) was CAUSED BY HIS SERVICE-CONNECTED HEART DISABILITY, yes or no?  

(c) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's current psychiatric disorder(s) was CHRONICALLY WORSENED (AGGRAVATED BEYOND ITS NATURAL PROGRESSION) BY HIS SERVICE-CONNECTED HEART DISABILITY, yes or no?

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

